Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed August 12, 2022 have been fully considered, but they are not deemed to be persuasive.  Applicant argues that the cited references do not teach “wherein transforming the digital negative impression into the digital oral stent comprises adding tissue-displacing surfaces to the digital negative impression and wherein the tissue-displacing surfaces comprise a surface configured to laterally displace tissues of the oral cavity and adjacent structures” which is not persuasive.  Specifically, Shanghai teaches “wherein transforming the digital negative impression into the digital oral stent comprises adding tissue-displacing surfaces to the digital negative impression” (Shanghai, [0032], figure 1, elements 4 and 5; the bracket main body 1 the back part of the pressing tongue is supporting part supporting the pressing tongue part of the upper surface of the bracket of palate surface 4; … the supporting tongue part of the lower surface is tongue face of the bracket 5).  Furthermore, Shanghai teaches “wherein the tissue-displacing surfaces comprise a surface configured to laterally displace tissues of the oral cavity and adjacent structures” (Shanghai, [0031], [0032], [0035], figure 1, element 5 - upper and lower teeth of the track groove are fixed by support surface and palate bracket tongue face for supporting and pressing tongue).  It is noted that the term “literally” can be interpreted as on the top side of the stent.
	In claim 3, Applicant argues that Caderon discloses heat exchange aspects, it emphasizes the use of a pump and not a sealed cavity which is not persuasive because Caderon’s heat pump system is sealed cavity in the recycling coolant loop 282 of the liquid heat exchange 280 ([0019]) which can be sized and shaped for specific thermal treatment ([0017]).
	In claim 22, Applicant claims “the patient-specific oral stent comprising a body part and occlusal surfaces” (Shanghai, figure 1) comprises “a plurality of materials of acrylic resin (for body part) and thermoplastic (for occlusion surfaces)” having different hardness. However, Shanghai’s stent made by a thermoplastic polyester ([0037]) suggests any well-known thermoplastic materials can be used to make the stent; furthermore, since the claimed “acrylic resin” is a well-known type of thermoplastic material, Shanghai’s thermoplastic stent suggests the claimed “patient-specific oral stent comprising a body part and occlusal surfaces” (Shanghai, figure 1) comprises a plurality of materials of acrylic resin (for body part) and thermoplastic (for occlusion surfaces).”  Shanghai does not teach the hardness difference of the acrylic resin (for body part) and thermoplastic (for occlusion surfaces); however, the uses of thermoplastic materials of different hardness to make the body and the occlusion surface is just a mere design choice because Applicant’s original Specification does not provide any proof for technical advantage on the use of materials with different hardness for making the stent. 
Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8-13, 15-19, 22, 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original Disclosure does not provide support for the claimed “laterally (emphasis added) displace tissues of the oral cavity and adjacent structures.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-13, 15-19, 22, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed “laterally” (claim 1, line 12) is ambiguous as what direction the “laterally” side it references to.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8, 11-13, 15-19, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shanghai (CN 104043205 A) in view of LAUREN et al (US 2006/0003292).
As per claim 1, Shanghai teaches the claimed “method of manufacturing a patient-specific oral stent for head and neck radiotherapy,” the method comprising: “segmenting a bony anatomy of an oral cavity of a patient” ((0015]-[0017]); simulating movement of a jaw of the patient; “opening the jaw to a specified distance between a top reference point and a bottom reference point” (Shanghai, [0031]); creating a digital negative impression of the bony anatomy when the jaw is opened to the specified distance; “transforming the digital negative impression into a digital oral stent” (Shanghai, [001 8]-[0020)); “wherein transforming the digital negative impression into the digital oral stent comprises adding tissue-displacing surfaces to the digital negative impression and wherein the tissue-displacing surfaces comprise a surface configured to laterally displace tissues of the oral cavity and adjacent structures” (Shanghai, [0031], [0032], [0035], figure 1 – the “laterally” is interpreted as referenced to the top-side); “translating the digital oral stent into a printable file” ([(0020)); and “printing the printable file via a three-dimensional (3D) printer to create the patient- specific oral stent” (Shanghai, [0022]). It is noted that Shanghai does not explicitly teach “simulating movement of a jaw of the patient” and “creating a digital negative impression of the bony anatomy when the jaw is opened to the specified distance.” However, Lauren, in the field of removable dental appliance teaches simulating movement of a jaw of the patient (step3, Fig.1 and paras. [0023]-[0030] explains modeling the articulation), opening the jaw to a specified distance between a top reference point and a bottom reference point (Para.[0054]- explains the tip of lower central incisor is located at a point settable about! 00mm normal to the hinge axis, 140 in FIG.4, and the vertical height from the incisal tip to the hinge axis settable is about 50mm,150 in FIG.4) and creating a digital negative impression of the bony anatomy when the jaw is opened to the specified distance (step 4, Fig.1 and [0023]-[0030] explains creation of the dental model). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shanghai with the teaching of Lauren. The motivation for doing so would have been to use computer-based method for designing and producing a customized oral stent and thereby improved uniformity of design, reduced trimming time, integration with digital diagnostic information to enhance design, and ability to provide digitally-based design input from the prescribing doctor (Lauren, para. [0007)).

Claim 2 adds into claim 1 “forming a cavity in the patient-specific oral stent” (Shanghai, figure 1, hole 7).

Claim 5 adds into claim 1 “incorporating a fiducial marker into the stent” (Shanghai, [0038)).

Claim 6 adds into claim 5 “wherein incorporating fiducial markers into the stent comprises: forming a cavity in the stent: and inserting a rod into the cavity” (Shanghai, hole 7 in figure 1; [0012], [0038)).

Claim 8 adds into claim 1 “wherein segmenting the bony anatomy of the oral cavity of the patient comprises analysis of computed tomography (CT) images” (Shanghai, [0017]).

Claim 11 adds into claim 1 “wherein the top reference point is a top incisor and the bottom reference point is a bottom incisor’ (Laurel, the top reference point is a top incisor (crossess0, Fig.2) and the bottom reference point is a bottom incisor (open circles 40, Fig.2).

Claim 12 adds into claim 1 “wherein the top reference point is a top gum and the bottom reference point is a bottom gum” (Shanghai, [0032]; figures 2-3).

Claim 13 adds into claim 1 “wherein the specified distance is between 10 and 25 mm” (Shanghai, [0031]).

Claim 15 adds into claim 1 “wherein the specified distance is approximately 20 mm” (Shanghai, [0031]).

Claim 16 adds into claim 1 “wherein movement of the jaw of the patient is simulated via a computer processor” (Laurel, [0007)).

Claim 17 adds into claim 1 “wherein simulating movement of the jaw of the patient comprises rotating and translating a mandible of the jaw” (Laurel, [0052] explains that rotating and or translating the lower model relative to the fixed upper is performed to simulate classically mounted models).

Claim 18 adds into claim 1 “wherein transforming the digital negative impression into the digital oral stent comprises adding support structures to the digital negative impression” (Shanghai, [0049] in which the print needs a base and a support).

Claim 19 adds into claim 18 “wherein the support structures facilitate three- dimensional (3D) printing of the patient-specific oral stent” (Shanghai, [0048]-[0049]).

Claim 22 adds into claim 1 “the patient-specific oral stent comprises a plurality of materials; the plurality of materials comprises a first material having a first hardness and a second material having a second hardness, wherein the first hardness is greater than the second hardness, the plurality of materials comprises an acrylic resin and a thermoplastic material that is softer than the acrylic resin; the patient-specific oral stent comprises a body portion; the patient-specific oral stent comprises occlusal surfaces that contact teeth of a patient when inserted into the oral cavity of the patient; the body portion is formed from the acrylic resin; and the occlusal surfaces are formed from the thermoplastic material’ (Shanghai, figure 1, [0035] — stent is made of polylactic acid; the Specification does not show technical reason of using different hardness which is viewed as obviousness and/or mere design choice).

Claim 26 adds into claim 22 “heating the patient-specific oral stent; placing the patient-specific oral stent into the oral cavity of the patient; and instructing the patient to bite down on the patient-specific oral stent” (Shanghai, [0011], [0037]).

Claims 3 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Shanghai (CN 102023205 A) in view of LAUREN et al (US 2006/0003292), and further in view of CADERON et al (WO 2016029109 A2).

Claim 3 adds into claim 2 “filling the cavity with fluid and sealing the cavity and reducing the temperature of the stent and the fluid in the cavity” which is well known in the art for heat exchange to reduce the temperature (see example in the attachment of the Caderon reference, [0009], [0019]). Thus, it would have been obvious, in view of Lauren and Caderon, to configure Shanghai's method as claimed by using the fluid running through the stent’s cavity for the purpose of adjusting the temperature of the stent.

Due to the similarity of claim 44 to claim 3, it is rejected under a similar rationale. It is noted that the fluid in the cavity can have a temperature less than or great than depends on the application (Caderon, [0009], [0019)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shanghai (CN 102023205 A) in view of LAUREN et al (US 2006/0003292), and further in view of SACHDEVA et al (7,234,937). 
Claim 9 adds into claim 1 “wherein segmenting the bony anatomy of the oral cavity of the patient comprises imaging with an intraoral scanner” which Shanghai does not explicitly teach. However, Sachdeva teaches that it is well known in the dental treatment the teeth image is captured by an intraoral scanner (Sachdeva, figure 1, scanner 30; column 8, lines 2-5). Thus, it would have been obvious, in view of Laurel and Sachdeva, to configure Shanghai’s method as claimed by using an intraoral scanner to capture 3D image information to design or fabricate the dental appliance (Sachdeva, column 2, line 65 to column 3, line 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shanghai (CN 102023205 A) in view of LAUREN et al (US 2006/0003292), and further in view of SHATROV et al (RU 2,504,344 C1)

Claim 10 adds into claim 1 “wherein segmenting the bony anatomy of the oral cavity of the patient comprises analysis of photographs from a model of a dentition of the patient” which Shanghai does not explicitly teach. However, Shatrov teaches that it is well known in the dental treatment the teeth image to analysis of photographs from a model of a dentition of the patient (Sachdeva, page 4, paragraph 5). Thus, it would have been obvious, in view of Laurel and Sachdeva, to configure Shanghai’s method as claimed by using digital photo camera to design or fabricate the dental appliance (Shatrov, page 3, paragraph 2).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616